DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Cabouli for a “biometric locking jar with integrated vacuum pump” filed August 14, 2019 has been examined.  
 This application is a CIP of 15/893,617 filed February 10, 2018, now abandoned.
  
Applicant’s election without traverse of Species 9, shown in Figures 16-26b, including claims 1-20, in the reply filed on May 3, 2021 is acknowledged.
 
Claims 1-20 are pending.
Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “286” in Figures 25a and 25b has been used to designate both “ON/OFF button” and “a handle” (examiner assume 286 is a handle, nowhere in the Specification describe 286 is a handle).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
  
Specification

The disclosure is objected to because of the following informalities: Under cross references to related applications CIP status needs to be updated.  Serial number 15/893,617 filed February 10, 2018, now abandoned.

Claim Objections
 
 Claims 9 and 19 are objected to because of the following informalities:  the acronym “USB” is not defined by the claim.  An appropriate correction is required.

Claims 10 and 20 are objected to because of the following informalities:  the acronym “LED” is not defined by the claim.  An appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, the phrase “a vacuum pump” in line 3 is confusing and unclear.   “a vacuum pump” should be “the vacuum pump” or “the integrated vacuum pump” as in the pre-amble?  examiner treats this limitation as “the vacuum pump”.  
also in claim 1, the phrase “a jar” is confusing and unclear.   “a jar” in line 5 should be “the jar” or “the biometric locking jar” as in the pre-amble?  examiner treats this limitation as “the jar”.  Appropriate correction is required.

In claim 2, the phrase “a vacuum pump” is confusing and unclear.   “a vacuum pump” should be “the vacuum pump”?  examiner treats this limitation as “the vacuum pump”. appropriate correction is required.

Claim 2 recites the limitation "the air out of the jar" in line 3.  There is insufficient antecedent basis for this limitation in the claim. “the air” should be “air”.

In claim 3, the phrase “a vacuum intake/check valve/filter element” is confusing and unclear.   “a vacuum intake/check valve/filter element” should be “the vacuum intake/check valve/filter element”?  examiner treats this limitation as “the vacuum intake/check valve/filter element”.  appropriate correction is required.

In claim 8, the phrase “a lid interfacing rim” in line 2 is confusing and unclear.   “a lid interfacing rim” should be “the lid interfacing rim”?  examiner treats this limitation as “the lid interfacing rim”.  appropriate correction is required. 

In claim 11, the phrase “a vacuum pump” in line 4 is confusing and unclear.   “a vacuum pump” should be “the vacuum pump” or “the integrated vacuum pump” as in the pre-amble line 2?  examiner treats this limitation as “the vacuum pump”.  
also, the phrase “a jar” in line 6 is confusing and unclear.   “a jar” in line 6 should be “the jar” or “the biometric locking jar” as in the pre-amble?  examiner treats this limitation as “the locking jar”.  Appropriate correction is required. 
  
In claim 12, the phrase “a vacuum pump” is confusing and unclear.   “a vacuum pump” should be “the vacuum pump”?  examiner treats this limitation as “the vacuum pump”. appropriate correction is required.

Claim 12 recites the limitation "the air out of the jar" in line 3.  There is insufficient antecedent basis for this limitation in the claim. “the air” should be “air”.

 In claim 13, the phrase “a vacuum intake/check valve/filter element” is confusing and unclear.   “a vacuum intake/check valve/filter element” should be “the vacuum intake/check valve/filter element”?  examiner treats this limitation as “the vacuum intake/check valve/filter element”.  appropriate correction is required.

In claim 18, the phrase “a lid interfacing rim” in line 2 is confusing and unclear.   “a lid interfacing rim” should be “the lid interfacing rim”?  examiner treats this limitation as “the lid interfacing rim”.  appropriate correction is required. 

 Referring to claims 2-10 and 12-20 are rejected as being dependent upon a rejected Claims 1 and 11 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US# 9,911,261) in view of Solotoff (Pub. No. US 2017/0281467) and in view of Ashcraft et al. (US# 8,488,314).

 	Referring to claim 1, Gordon discloses a biometric locking jar (110) with integrated vacuum pump (150) (i.e. secure storage device 100 as having two major components; container 110 (i.e. a biometric locking jar) and closure lid 120. Closure lid 120 may include access control system 130, control ring 140, internal pressure control system 150 (i.e. air evacuation system) (i.e. integrated vacuum pump), and pressure indicator 160) (column 4 lines 8 to 16; see Figures 1 to 9) comprising:
(a) a lid (120) having a lid upper portion (520) and a lid lower portion (510) (column 5 lines 41 to 42; see Figure 5) wherein said lid upper portion (520) houses a vacuum pump (150), a CPU/microprocessor (not shown) (i.e. an electronic controller) and a fingerprint enrollment/reader (130) (i.e. a biometric scanner of an access control system 130) (i.e. where the access control system includes an electronic input (e.g., an identification input such as a biometric scanner), operation may be possible when the user contacts a hand or one or more fingers as input to the electronic controller (i.e. the CPU/Microprocessor), which is then read by the biometric scanner. The access control system may receive the biometric input of the user, ;
(b) a jar (110) having a lid interfacing rim (210) (column 4 lines 47 to 57; see Figures 1 to 3); and
c) said lid lower portion (510) includes a labyrinth seal lid interfacing gasket (630) (i.e. lower closure assembly 510 may include groove 620 that forms a recess around the circumference of lower closure assembly 510. The recess formed by groove 620 may include main seal 630 (e.g., a labyrinth seal lid interfacing gasket) that sits within the recess around the circumference of lower closure assembly 510. In some embodiments, main seal 630 may be made of silicon. Groove 620 may be adapted to rest on shelf 220 of container 110 and an airtight seal may be formed between container 110 and closure 120 lid via main seal 630 disposed within groove 620) (column 5 lines 58 to 67; see Figures 5 and 6);
wherein activates said vacuum pump which pulls a vacuum within said jar and secures said lid to said jar (i.e. internal pressure control system 150 may be a pump that pulls air out of container 110 (i.e. the jar) via air intake 710 and fluid communication channel 810 and out of closure 110. With each movement of the pump, the air pressure in sealed container 110 may decreases about 5, 10, 15, 20, 25, 30 or more millimeters of mercury (mm Hg). As air is removed from the container pressure indicator 160 will be pulled in to pressure indicator valve 730. Once pressure indicator 160 has dropped fully and is flush with closure lid 120, a vacuum within the container has been achieved. The vacuum pressure further enhances the effectiveness ; and further 
wherein the generated vacuum is released using recognition of an enrolled user’s fingerprint to allow access to the jar contents (i.e. to release the vacuum air needs to flow into container 110 via pressure release aperture 720. Accordingly, air pressure release valve 820 must unplug pressure release aperture 720. This is achieved when tension from a spring coupled to a plug of pressure release valve 820 is released by rotating control ring 140 so upper and lower closure assemblies 520, 510 can move apart thereby causing pressure release valve 820 to unplug pressure release aperture 720. Once container 110 has lost pressure, it will remain in a locked state until access control system 130 is unlocked (e.g., entering in the correct code on combination lock 135 or correct biometric fingerprint input) and control ring 140 is manipulated to the open position thereby retracting tongue 830 to access to the container 110) (column 8 lines 29 to 41; see Figures 5-8).
However, Gordon did not explicitly disclose wherein said lid upper portion houses an ON/OFF button and wherein said ON/OFF button activates said vacuum pump.
In the same field of endeavor of a bottle cap assembly, Solotoff teaches that a lid upper portion houses an ON/OFF button (i.e. a user interface button/switch 198 protruding out from the top of the shroud 101 (FIG. 5A) may be toggled to manually power up the rotary actuator 150 to initiate locking of the cap 100) (page 7 paragraph 0117; see Figures 3a, 5a and 17) in order to simplify the operation of the cap. 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for having the user interface button or switch on the top of the cap to power up the rotary to initiate the locking of the cap 
In the same field of endeavor of a vacuum latch assembly, Ashcraft et al. teach that an ON/OFF button activates said vacuum pump (i.e. a vacuum latch assembly 22 also includes a processor 52 coupled to device 42, as indicated by arrow 54, and a switch 56 (in this example a button) (i.e. ON/OFF button) coupled to processor 52, as indicated by arrow 58. Vacuum latch assembly 22 additionally includes a non-transitory computer-readable storage medium 60 coupled to processor 52, as indicated by double-headed arrow 62, and including instructions that, when executed by processor 52, cause processor 52 to activate device or vacuum pump 42 upon actuation of switch or button 56) (column 3 lines 16 to 19; column 5 lines 3 to 5; see Figures 4-6) in order to create a substantially fluid-tight environment within enclosed space. 
At the time of the effective filing date of the current application, it would have been obvious to a person of ordinary skill in the art to recognize the need for using the switch or button to activate the vacuum pump to exhaust or evacuate air in the enclosed space for the lid to close tightly taught by Ashcraft et al. in the closure lid with the internal pressure control system with the pump to pulls air out of the container of Gordon in view of Solotoff because using the switch or button to activate the vacuum pump to exhaust or evacuate air in the enclosed space would improve efficiency of the sealing the lid to the container.

Referring to claim 11, Gordon in view of Solotoff and Ashcraft et al. disclose a method for making a biometric locking jar with integrated vacuum pump, the claim 11 same in that the 

Referring to Claims 2 and 12, Gordon in view of Solotoff and Ashcraft et al. disclose the biometric locking jar with integrated vacuum pump and the method according to claims 1 and 11, Gordon discloses wherein said lid lower portion further includes a vacuum pump having a vacuum intake/check valve/filter element assembly for drawing the air out of the jar (i.e. the internal pressure control system 150 may be a pump that pulls air out of container 110 via air intake 710 (i.e. a vacuum intake/check valve/filter element assembly) and fluid communication channel 810 and out of closure 110. With each movement of the pump, the air pressure in sealed container 110 may decreases about 5, 10, 15, 20, 25, 30 or more millimeters of mercury (mm Hg). As air is removed from the container pressure indicator 160 will be pulled in to pressure indicator valve 730. Once pressure indicator 160 has dropped fully and is flush with closure lid 120, a vacuum within the container has been achieved) (column 8 lines 17 to 26).

Referring to Claims 3 and 13, Gordon in view of Solotoff and Ashcraft et al. disclose the biometric locking jar with integrated vacuum pump and the method according to claims 2 and 12, Ashcraft et al. disclose wherein said vacuum pump (22) having a vacuum intake/check valve/filter element assembly (42) is CPU/microprocessor (52) controlled and electrically powered (i.e. vacuum latch assembly 22 (i.e. vacuum pump) is disposed or positioned within interior or cavity 40 defined by housing 14. Vacuum latch assembly 22 includes a device to exhaust or evacuate air in enclosed space 38 via opening or port 44 defined by housing or first member 14 and in fluid communication therewith to the ambient environment via opening or CPU/microprocessor) coupled to device 42, as indicated by arrow 54, and a switch 56 (in this example a button) (i.e. ON/OFF button) coupled to processor 52, as indicated by arrow 58. Vacuum latch assembly 22 additionally includes a non-transitory computer-readable storage medium 60 coupled to processor 52, as indicated by double-headed arrow 62, and including instructions that, when executed by processor 52, cause processor 52 to activate device or vacuum pump 42 upon actuation of switch or button 56) (column 2 line 59 to column 3 line 19; column 5 lines 3 to 5; see Figures 4-6).

Referring to Claims 4 and 14, Gordon in view of Solotoff and Ashcraft et al. disclose the biometric locking jar with integrated vacuum pump and the method according to claims 3 and 13, Ashcraft et al. disclose wherein said electrically powered vacuum pump (22) is battery powered (i.e. device 42 includes a vacuum pump that receives power from electronic device 10 or includes its own power via other means, such as a battery (not shown)) (column 3 lines 4 to 8; see Figure 4).

Referring to Claims 5 and 15, Gordon in view of Solotoff and Ashcraft et al. disclose the biometric locking jar with integrated vacuum pump and the method according to claims 1 and 11, Solotoff discloses wherein said fingerprint scanner enrollment/reader includes a reset/enrollment button which resets said fingerprint scanner enrollment/reader and allows a user to enroll an authorized fingerprint or thumb print (i.e. another button, or the same button 198 (i.e. a reset/enrollment button) may be used to initiate recording of fingerprint data 

Referring to Claims 6 and 16, Gordon in view of Solotoff and Ashcraft et al. disclose the biometric locking jar with integrated vacuum pump and the method according to claims 5 and 15, Solotoff discloses wherein said fingerprint scanner enrollment/reader is CPU/microprocessor controlled and electrically powered (i.e. when the patient or authorized individual places his/her finger onto the fingerprint reader 190 (i.e. the readers), and the person's identity is subsequently authenticated, the rotary actuator 150 may be powered on to rotate the drive member 140 a sufficient amount so that the clamp members 130 are translated to their outermost extreme positions (i.e., to disengage from the largest diameter pill bottle for which it is designed) (page 6 paragraph 0113).

Referring to Claims 7 and 17, Gordon in view of Solotoff and Ashcraft et al. disclose the biometric locking jar with integrated vacuum pump and the method according to claims 1 and 11, Gordon discloses wherein said lid lower portion labyrinth seal lid gasket (630) includes a double bump side portion (620) to securely hold a vacuum pulled within said jar (110) (i.e. a double bump side portion) may include main seal 630 (e.g., gasket) that sits within the recess around the circumference of lower closure assembly 510. In some embodiments, main seal 630 may be made of silicon. Groove 620 may be adapted to rest on shelf 220 of container 110 and an airtight seal may be formed between container 110 and closure lid 120 via main seal 630 disposed within groove 620 (column 5 lines 58 to 67; see Figures 5 to 7).
 
Referring to Claims 8 and 18, Gordon in view of Solotoff and Ashcraft et al. disclose the biometric locking jar with integrated vacuum pump and the method according to claims 1 and 11, Gordon discloses wherein said jar having a lid interfacing rim includes an upper portion and a locking lid interface rim middle portion both of which interface with said labyrinth seal interfacing gasket (i.e. the rim 210 along the top edge of the circumference of the container 110 may have a ledge 320 (i.e. a lid interfacing rim) near bottom of rim 210 that engages with a seal element of closure 120 to form a friction lock when secure storage device 100 is in a secured and sealed state. Shelf 220 extends axially upward about the opening of the internal space of the container so closure lid 120 may rest on shelf 220 and form another seal (column 5 lines 4 to 15; see Figures 2 and 3).  Lower closure assembly 510 may include groove 620 that forms a recess around the circumference of lower closure assembly 510. The recess formed by groove 620 may include main seal 630 (e.g., said labyrinth seal interfacing gasket) that sits within the recess around the circumference of lower closure assembly 510. In some embodiments, main seal 630 may be made of silicon. Groove 620 may be adapted to rest on shelf 220 of container 110 and an ).

Referring to Claims 9 and 19, Gordon in view of Solotoff and Ashcraft et al. disclose the biometric locking jar with integrated vacuum pump and the method according to claims 1 and 11, Gordon discloses wherein said lid upper portion includes an air vent (820) (i.e. Air pressure release valve 820 may include a spring and plug which seals and unseals pressure release aperture 720 when the secure storage device is in a closed and open state, respectively, thereby enabling air flow between an exterior and interior space of pressure control system 150) (column 6 lines 25 to 36; see Figure 8); and a USB charging port (i.e. the lock may include wired or remote wireless modules such as infrared, RFID, Bluetooth, Wi-Fi, firewire port, USB port (i.e. USB charging port), near field communication (NFC), beacon technology, or others known in the art (column 10 lines 28 to 31).
 
Referring to Claims 10 and 20, Gordon in view of Solotoff and Ashcraft et al. disclose the biometric locking jar with integrated vacuum pump and the method according to claims 1 and 11, Solotoff discloses wherein said lid upper portion includes an indicator LED (196 or 197) (page 7 paragraph 0120; see Figure 3B).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684